DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2021 has been entered.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 

The examiner is not afforded the time to thoroughly review each reference of the IDS of 8 December 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Election/Restrictions
The election of species set forth in the Office Action of 3 December 2020 was previously withdrawn in the Office Action of 8 September 2021.  The instant application discloses a variety of species, however as will be explained below in the 35 USC 112 section, none of the species disclosed in the Application are deemed to read on the claims as currently presented.  As such, when the claims conform to a disclosed invention, a new election/restriction may be required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 18-19, each of the claims require: 
“wherein said firing member comprises a first cam configured to engage said first jaw and a second cam configured to engage said second jaw during said longitudinal progressive firing motion to hold said second jaw in said closed position during said longitudinal progressive firing motion” (emphasis added).
“an electric lockout system configured to: permit said firing system to apply said firing motion to said firing member when… said second jaw is in said prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position” (emphasis added).
On page 6 of the Applicant’s Remarks, the Applicant argues that the “electric lockout” feature is incorporated into the instant Application via US Patent 7,644,848 (incorporated by reference).  While the ‘848 patent does apparently disclose an “electric lockout” that conforms to the words of that particular limitation, the ‘848 patent does not disclose that the surgical fastener instrument of the ‘848 patent is used with a “first and second cam” feature as claimed above.  
It is further noted that there does not appear to be any single embodiment located in the body of the instant application that either has the “first and second cam” limitations or the “electric lockout” limitation.  The electric lockout limitation as claimed appears to be wholly introduced by the incorporated ‘848 patent which itself lacks a showing of being used with the claimed “first and second cam” limitations.
For these reasons the entire scope of the claimed subject matter is not deemed to have been in possession of the Applicant at the time of original filing.  Applicant’s argument pointing to paragraph 0162 of the instant Specification broadly alleging that different features can be combined with different embodiments does not present clear evidence that the current and specific claimed combination was possessed by the Applicant at the time of original filing.  That different elements may exist in different incorporated references (not even in the proper body of the Specification itself) is not a license to create new matter which relies on a combination of features which was not clearly set forth in the original filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich in view of Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton in view of Whitman et al. (PG Pub 2003/0050654 A1) hereinafter referred to as Whitman.
Regarding claim 18, Heinrich discloses a surgical fastening instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
an end effector cartridge assembly (317), comprising: 
a first jaw (318);
320), wherein said first jaw is movable relative to said second jaw between an open position and a dosed position (pg. 16 lines 8-17); 
a fastener cartridge body (318a; pg. 15 lines 13-22; pg. 14 lines 26-27); and
a plurality of fasteners removably stored in said fastener cartridge body (pg. 15 lines 13-22; pg. 14 lines 26-27); 
a firing system (pg. 12 lines 27-34; pg. 26 lines 18-19) including a firing actuator (612; pg. 25 lines 12-21);
a firing member (pg. 26 lines 18-19 – “the assembly member responsible for pushing the staples out of the cartridge”), wherein said firing system is configured to impart a longitudinal progressive firing motion (pg. 26 lines 18-19) to said firing member to eject said fasteners from said fastener cartridge body; and 
an electronic lockout system (pg. 12 lines 22-27; pg. 18 lines 4-13) configured to permit or prevent the cartridge from being longitudinally progressively fired under sensed conditions (pg. 12 lines 22-27; pg. 18 lines 4-13).

Heinrich discloses a firing member, but fails to disclose the firing member having first and second cam surfaces engaging said first and second jaws during the longitudinally progressive firing motion.
However, Shelton teaches a surgical instrument comprising a firing member (14), wherein said firing system is configured to impart a longitudinal progressive firing motion (figs. 4-5; paragraph 39) to said firing member to eject (via 41) said fasteners (47) from said fastener cartridge body, wherein said firing member is movable between an fig. 4) and a fired position (fig. 5) during said longitudinal progressive firing motion (paragraph 39), wherein said firing member comprises a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during said longitudinal progressive firing motion to hold said second jaw in said dosed position during said longitudinal progressive firing motion, and wherein said second jaw is moveable into said open position when said firing member is retracted back to said unfired position after said longitudinal progressive firing motion (paragraph 39; when in retracted position of fig. 4, cam 38 is not in slot 42 and will not interfere with the opening of the jaw).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the firing member of Shelton.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Heinrich discloses an electronic lockout system, but fails to disclose the lockout is configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed position; prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position; and prevent 
However, Whitman teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a firing system (80, 264) including a firing actuator (320) and an electronic lockout system (figs. 7 and 13-16) configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed position (#1134; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 74-75, 79-80 – This step of allowing for the firing to happen is only after both steps 1004 and 1104 have been passed); prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position (106, 1104; paragraph 58, 74); and prevent said firing system from applying said firing motion to said firing member when said end effector cartridge assembly is not in said fireable condition (184, 1004, 1108; paragraphs 52, 63, 75 – cartridge is deemed fireable if its number of uses has not been determined to exceed the threshold amount and/or if the cartridge is present in the surgical device).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the electronic lockout of Whitman with the electronic lockout of Heinrich.  Heinrich is concerned about electrical control of a surgical device based on sensed parameters and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully 

Regarding claim 19, Heinrich discloses a surgical fastening instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
a first jaw (318);
a second jaw (320), wherein said first jaw is movable relative to said second jaw between an open position and a dosed position (pg. 16 lines 8-17); 
a stapling assembly, comprising: 
a cartridge body (318a; pg. 15 lines 13-22; pg. 14 lines 26-27); and
staples removably stored in said cartridge body (pg. 15 lines 13-22; pg. 14 lines 26-27); 
a firing system (pg. 12 lines 27-34; pg. 26 lines 18-19) including a firing actuator (612; pg. 25 lines 12-21);
a firing member (pg. 26 lines 18-19 – “the assembly member responsible for pushing the staples out of the cartridge”), wherein said firing system is configured to impart a longitudinal progressive firing motion (pg. 26 lines 18-19) to said firing member to eject said staples from said cartridge body; and 
pg. 12 lines 22-27; pg. 18 lines 4-13) configured to permit or prevent the cartridge from being longitudinally progressively fired under sensed conditions (pg. 12 lines 22-27; pg. 18 lines 4-13).

Heinrich discloses a firing member, but fails to disclose the firing member having first and second cam surfaces engaging said first and second jaws during the longitudinally progressive firing motion.
However, Shelton teaches a surgical instrument comprising a firing member (14), wherein said firing system is configured to impart a longitudinal progressive firing motion (figs. 4-5; paragraph 39) to said firing member to eject (via 41) said staples (47) from said cartridge body, wherein said firing member is movable between an unfired position (fig. 4) and a fired position (fig. 5) during said longitudinal progressive firing motion (paragraph 39), wherein said firing member comprises a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during said longitudinal progressive firing motion to bold said second jaw in said closed position during said longitudinal progressive firing motion, and wherein said second jaw is moveable into said open position when said firing member is retracted back to said unfired position after said longitudinal progressive firing motion (paragraph 39; when in retracted position of fig. 4, cam 38 is not in slot 42 and will not interfere with the opening of the jaw).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with 

Heinrich discloses an electronic lockout system, but fails to disclose an electronic lockout system configured to: permit said firing system to apply said firing motion to said firing member when said stapling assembly is in an fireable condition and said second jaw is in said closed position; prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position; and prevent said firing system from applying said firing motion to said firing member when said stapling assembly is not in said fireable condition.
However, Whitman teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a firing system (80, 264) including a firing actuator (320) and an electronic lockout system (figs. 7 and 13-16) configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed position (#1134; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 74-75, 79-80 – This step of allowing for the firing to happen is only after both steps 1004 and 1104 have been passed); prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position (106, 1104; paragraph 58, 74); and prevent said firing 184, 1004, 1108; paragraphs 52, 63, 75 – cartridge is deemed fireable if its number of uses has not been determined to exceed the threshold amount and/or if the cartridge is present in the surgical device).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the electronic lockout of Whitman with the electronic lockout of Heinrich.  Heinrich is concerned about electrical control of a surgical device based on sensed parameters and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and checking to see if the cartridge was in a fireable state prior to firing.  Doing each of these would increase the safety of the device by making sure the tissue was fully clamped and ensuring the cartridge was ready to be used and properly loaded.  Incorporating the teachings of Whitman with the combination of Heinrich in view of Shelton would result in the claimed electric lockout system permitting and preventing a longitudinally progressive firing motion.

Response to Arguments
Applicant's arguments filed 8 December 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 USC 112a rejection have been addressed in detail in the rejection above.  In short, the fully scope of the claimed 
Regarding the 35 USC 103 rejection, the Applicant effectively rearticulates and earlier argument that Whitman is non-analogous because the teachings are that of a circular stapler and not a longitudinally progressive firing, i.e. linear, stapler.  To this point the Office notes that Whitman specifically cites (paragraphs 39, 51 – “a linear surgical stapler”) that the surgical instrument can be, among other types, a “linear surgical stapler”.  
Additionally, Heinrich is already concerned with the longitudinally progressive firing of a linear surgical stapler via a motorized system.  Furthermore, the teachings of a longitudinally progressive firing mechanism is further taught by Shelton as detailed in the rejection above.  Such types of firing mechanisms were very common in the art at the time of the instant invention as exemplified by the cited prior art which is a similar type of linear stapler to that of the Applicant’s.
While there are differences between linear and circular staplers, both stapler types (and incidentally all of the Heinrich, Shelton and Whitman references) are concerned with the problems of clamping, firing, and, in the specific cases of Heinrich and Whitman, ensuring the proper motorized control of the firing motion.  This supports the Office’s position of analogous art because the references used are concerned at least with similar problems as one another as cited in this response to arguments and in the rejection above.
Heinrich teaches a linear stapler making use of an electronic lockout based on sensed conditions (pg. 12 lines 22-27; pg. 18 lines 4-13).  Heinrich does note that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731